DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group XXVI directed to SEQ ID NO 26, in the reply filed on 9/9/2022 is acknowledged.

Claims 3, 4, 6, 8, 9, 11, 16-24, and 26-27 are withdrawn from consideration as being directed to non elected inventions.  Claims 1, 13, and 25 are under consideration at this time, as directed to SEQ ID NO: 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II.
The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., , 133 S. Ct. 2107, 2116, (2013). 
Based upon consideration with respect to the claims as a whole, as well as consideration of elements/steps in addition to the judicial exception [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), and PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] the present claims fail to meet the elements required for patent eligibility.   In Alice Corp, the Supreme Court reiterated the two step test devise in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
The claims are drawn to nucleic acid sequences including RNA, which either bind to are comprise SEQ ID NO: 26.  SEQ ID NO: 26 is a naturally occurring sequence.  As such the claims are directed to a product of nature which is a judicial exception.
The detection agents encompassed by the claims include nucleic acid sequences such as probes and primers that hybridize to, as well as fragments of the naturally occurring SEQ ID NO: 26.   None of these molecules or cells are patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  
This judicial exception is not integrated into a practical application because the nucleic acid molecules encompassed by the claims convey the same genetic information as their naturally occurring counterparts. The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 2014, the CAFC further (regarding a claim directed to a pair of primers) stated “In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here—the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.”
With regard to claim 1, although the claim recites a “kit” comprising the nucleic acids as well as instructions, these elements do not add meaningful limitations to the claims as they are merely nominal or token extra solution activity and are nothing more than an attempt to generally link the product of nature into a particular technological environment. Furthermore, these limitations do not change the structures of the encompassed natural products.  
Therefore, it is determined that the judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are rejected as being directed to non patentable subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines

Claim is broadly drawn to a kit which comprise a detection agent that "specifically binds" to SEQ DI NO: 26.  Although the specification teaches that SEQ ID NO: 26 is a small non coding RNA, SEQ ID NO: 26 is 50 mer nucleic acid sequence which is composed of deoxyribonucleotides.  The specification defines "specifically binds" as binding to a certain RNA and not to other RNAs.   Accordingly, the claims encompass structurally undefined molecules which possess the functionality of only binding to SEQ ID NO: 26 but no other RNA.   
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of binding to only SEQ ID NO 26 is a critical feature of the claimed methods.  
The specification does not teach any detection agents which only bind to SEQ ID NO: 26.  The nature of nucleic acid sequences is that they are composed of nucleotides which can hybridize to other nucleic acid sequences.  However, sequences need not be fully complementary to each other for hybridization to occur depending on the hybridization conditions.  Further, depending on conditions, some sequences can hybridize to non identical target sequences.  It is additionally noted that the term “agent” is not limited to nucleic acids, but encompasses any type of molecule used for detection, such as antibodies.  In the instant case,  other than teaching the sequence of SEQ ID NO: 26, no other detection agents are taught or described which only bind to SEQ ID NO: 26 but not to ANY OTHER RNA.   
Although the general methodology for detecting hybridization is known, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
The claims encompass a large genus of structurally undefined molecules including nucleic acid and antibodies which require a specific functionality.  This large genus is represented only by SEQ ID NO: 26, however it is not known if under certain hybridization conditions, it could “bind” to other RNA.  Here, no common element or attributes of the sequences are disclosed which would permit selection of sequences as functionally claimed. No structural limitations or requirements which provide guidance on the identification of sequences which meet the functional limitations of “specifically binding” is provided.   Therefore the specification fails to teach how to distinguish members of the claimed genus of polymorphisms which possess the claimed functionality from non members.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

	Thus considering the breadth of the molecules and polynucleotides required by the claimed kits, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 1 and 13, the claims recite a detection agent that "specifically binds" to SEQ DI NO: 26.  The specification defines "specifically binds" as binding to a certain RNA and not to other RNAs.   Accordingly, the claims encompass structurally undefined molecules which possess the functionality of only binding to SEQ ID NO: 26 but no other RNA, however the specification does not teach any such molecules.  The nature of nucleic acid sequences is that they are composed of nucleotides which can hybridize to other nucleic acid sequences.  However, sequences need not be fully complementary to each other for hybridization to occur depending on the hybridization conditions.  Further, depending on conditions, some sequences can hybridize to non identical target sequences.  It is additionally noted that the term “agent” is not limited to nucleic acids, but encompasses any type of molecule used for detection, such as antibodies.  In the instant case,  other than teaching the sequence of SEQ ID NO: 26, no other detection agents are taught or described which only bind to SEQ ID NO: 26 but not to ANY OTHER RNA.  Accordingly, the skilled artisan would not be able to determine the metes and bounds of the encompassed molecules.  
With regard to claim 25, the claim is directed to RNA which comprises SEQ ID NO: 26.  Although the specification teaches that SEQ ID NO: 26 is a small non coding RNA, SEQ ID NO: 26 is 50 mer nucleic acid sequence which is composed of deoxyribonucleotides, not ribonucleotides.  Of note, the thymidine in SEQ ID NO: 26 would be replaced by uracil.  It is not clear if the claims are directed to RNA molecules or molecules which are comprised of deoxyribonucleotides.  The metes and bounds of the claim is unclear.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1998/1999), pp. 121, 284.
The NEB catalog offered for sale a random primer mix of 6, 9, 12 and 24 mer primers.  As the calculation below shows, about 3.2 x 108 molecules of every single 12-mer are present in each tube of 12 mer nucleotides.  No calculation is provided for the 6 or 9 mers as they will necessarily contain more of every n-mer than that calculated for the 12 mer.  With regard to the 24mers, about 9 molecules of every 24 mer are statistically expected to be present in each tube,  
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 mg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules / 2.8 x 1014 molecules  = 9 molecules/vial

The claims encompass a very large genus of possible nucleic acids with no particular base composition or length.  The NEB catalog vials will inherently and necessarily contain 6, 9, 12 and 24 nucleotides primers encompassed by the broadly claimed recitation in claims….
With regard to claims 14-15, the claims simply recite properties of the RNA of SEQ ID NO: 26 and do not structurally distinguish the detection agent from that which is taught in the prior art.
With regard to the instructions, it is noted that such instructions are considered non functional descriptive material and are not sufficient to distinguish over the prior art.  As set forth in the MPEP, 2112.01 III, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.).” 

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drmanac (Drmanac et al; US20030073623; October 2003; see alignment below).
Although the claim recites 'RNA', SEQ ID NO: 26 is composed of deoxyribonucleotides. Drmanac teaches SEQ ID NO: 37669  which comprises SEQ ID NO: 26 and appears to anticipate the claim.  Additionally, since the sequence is the cds of an RNA molecule, the RNA molecule is inherently taught.  
  
ACH50457 standard; cDNA; 385 BP.  13-OCT-2003  (first entry) Human leukocyte cDNA 
US2003073623-A1.
Matches  50;  Mismatches 0;  

Qy          1 GTCGTCAAAGGTTACAAAGGCAAAGCCCCTTTTCTTGCCACTGCCTCGGT 50
      
Db         98 GTCGTCAAAGGTTACAAAGGCAAAGCCCCTTTTCTTGCCACTGCCTCGGT 49



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634